
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 2009
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To improve the administration of programs
		  in the insular areas, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Insular Areas Act of
			 2011.
		2.Continued monitoring on Runit
			 IslandSection 103(f)(1) of
			 the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921b(f)(1))
			 is amended—
			(1)by striking Notwithstanding
			 and inserting the following:
				
					(A)In generalNotwithstanding
					;
				and
			(2)by adding at the end the following:
				
					(B)Continued monitoring on runit
				island
						(i)Cactus crater containment and groundwater
				monitoringEffective
				beginning January 1, 2012, the Secretary of Energy shall, as a part of the
				Marshall Islands program conducted under subparagraph (A), periodically (but
				not less frequently than every 4 years) conduct—
							(I)a visual study of the concrete exterior of
				the Cactus Crater containment structure on Runit Island; and
							(II)a radiochemical analysis of the groundwater
				surrounding and in the Cactus Crater containment structure on Runit
				Island.
							(ii)ReportThe Secretary shall submit to the Committee
				on Energy and Natural Resources of the Senate, and the Committee on Natural
				Resources of the House of Representatives, a report that contains—
							(I)a description of—
								(aa)the results of each visual survey conducted
				under clause (i)(I); and
								(bb)the results of the radiochemical analysis
				conducted under clause (i)(II); and
								(II)a determination on whether the surveys and
				analyses indicate any significant change in the health risks to the people of
				Enewetak from the contaminants within the Cactus Crater containment
				structure.
							(iii)Funding for groundwater
				monitoringThe Secretary of
				the Interior shall make available to the Department of Energy, Marshall Islands
				Program, from funds available for the Technical Assistance Program of the
				Office of Insular Affairs, the amounts necessary to conduct the radiochemical
				analysis of groundwater under
				clause(i)(II).
						.
			3. Clarifying the temporary assignment of
			 judges to courts of the Freely Associated StatesSection 297(a) of title 28, United States
			 Code, is amended by striking circuit or district judge and
			 inserting circuit, district, magistrate, or territorial judge of a
			 court.
		4.Delay of scheduled minimum wage increase in
			 American Samoa
			(a)Delayed Increase Pending Government
			 Accountability Office ReportSection 8103(b)(2)(C) of the Fair Minimum
			 Wage Act of 2007 (29 U.S.C. 206 note; Public Law 110–28) is amended—
				(1)by striking each year thereafter
			 until and inserting on September 30 of every third year
			 thereafter until; and
				(2)by striking “except that” and all that
			 follows through “September 30” and inserting “except that there shall be no
			 such increase in 2012, 2013, and 2014 pending the triennial report required
			 under section 8104(a)”.
				(b)Triennial Government Accountability Office
			 ReportSection 8104(a) of the
			 Fair Minimum Wage Act of 2007 (29 U.S.C. 206 note; Public Law 110–28) is
			 amended by striking April 1, 2013, and every 2 years and
			 inserting April 1, 2014, and every 3 years.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
